
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


WAIVER AND AMENDMENT AGREEMENT
(Amendment No. 5)

        This WAIVER AND AMENDMENT AGREEMENT, dated as of September 25, 2002
(this "Agreement"), is made and entered into by Société Générale, as
Administrative Agent, Citibank N.A., as Depositary Agent, each of the
undersigned Banks and Lender Group Agents (acting in its capacity as a Bank,
Related Bank and Lender Group Agent), and GenHoldings I, LLC ("Borrower").

        Reference is made to the Amended and Restated Credit Agreement, dated as
of March 15, 2002 (the "Credit Agreement"), among Borrower, Société Générale, as
Administrative Agent and a Lead Arranger, Citibank, N.A., as Syndication Agent
and a Lead Arranger, the other agents and arrangers listed on the signature
pages thereto, JPMorgan Chase Bank, as issuer of the Letters of Credit, the
financial institutions from time to time party thereto as lenders, and the other
persons party thereto from time to time. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement.

RECITALS

        WHEREAS, an Inchoate NEG Downgrade Event has occurred and is continuing
and therefore, pursuant to the proviso to Section 3.15.1(a)(i) of the Credit
Agreement, on any date on which Project Costs are due and payable, Borrower is
required to make, or cause to be made, Cash Equity Contributions in an amount
that, after giving effect to any Alternatively Sourced Equity Contributions then
available to pay such Project Costs, is sufficient to pay such Project Costs in
an aggregate amount up to the then current Available Equity Commitment; and

        WHEREAS, the parties hereto wish to clarify that Cash Equity
Contributions made pursuant to the proviso to Section 3.15.1(a)(i) to the Credit
Agreement are not intended to be treated as Alternatively Sourced Equity
Contributions by amending the definition of Alternatively Sourced Equity
Contributions; and

        WHEREAS, the parties hereto wish to clarify that Borrower will be
responsible for the reasonable fees, expenses and disbursements of (a) Luskin,
Stern & Eisler LLP which shall serve as special counsel to Administrative Agent
and (b) a financial consultant to Administrative Agent, in each case in
connection with certain ongoing issues related to the Credit Documents, by
amending Section 11.4.1 of the Credit Agreement; and

        WHEREAS, the parties hereto wish to clarify the process pursuant to
which disbursements are made from the Construction Account to pay Project Costs
under circumstances in which no Borrowing is requested and therefore the parties
would like to make clarifying changes to the form of Construction Requisition in
order to address such circumstances (including circumstances in which Borrower
is making Cash Equity Contributions pursuant to the proviso contained in
Section 3.15.1(a)(i) of the Credit Agreement); and

        WHEREAS, to facilitate the making of Equity Contributions by Borrower
(specifically Equity Contributions in the form of payments made directly by or
on behalf of Borrower for the payment of Project Costs), the parties hereto wish
to permit certain Alternatively Sourced Equity Contributions to be credited
against the Total Equity Commitment whether or not such amounts have been
disbursed from the Construction Account in accordance with Section 4.1.2 of the
Depositary Agreement (as required by Section 3.7.5 of the Credit Agreement) so
long as the other conditions in Section 3.7 of the Credit Agreement have been
met and therefore the parties wish to amend the Credit Agreement to eliminate
the requirement that all Alternatively Sourced Equity Contributions must be
disbursed in accordance with Section 4.1.2 of the Depositary Agreement; and

C-1

--------------------------------------------------------------------------------


        WHEREAS, due to its failure to provide credit support as required under
Section 3.4 of each of the PGET Purchase/Sale Agreements, PGET is in default
under each of the PGET Purchase/Sale Agreements; and

        WHEREAS, because each PGET Purchase/Sale Agreement is a Major Project
Document and because certain Banks believe (although Borrower does not
acknowledge) that each default by PGET described above would reasonably be
expected to have a Project Material Adverse Effect on the relevant Project, such
Banks believe (although Borrower does not acknowledge) that a Project Inchoate
Default under Section 6.1.7 of each Project Company Guaranty and a Project
Fundamental Inchoate Default under Section 6.2.6 of each Project Company
Guaranty has occurred and is continuing and that, if the default by PGET is not
cured within the time specified therefore in each Project Company Guarantee, a
Project Event of Default under Section 6.1.7 of each Project Company Guaranty
and a Borrower Event of Default under Section 7.1.12 of the Credit Agreement
will occur and be continuing (such Project Inchoate Defaults, Project
Fundamental Inchoate Defaults, Project Events of Default, and Borrower Event of
Default and any Borrower Inchoate Default resulting from the default by PGET
described above, the "PGET Defaults"); and

        WHEREAS, Section 4.15.2 of the Millennium Project Company Guaranty
requires that Completion of the Millennium Project be achieved on or before the
EPC Date Certain which, for the Millennium Project, is August 20, 2002; and

        WHEREAS, because the Millennium Project has not achieved Completion on
or before the EPC Date Certain, a Project Inchoate Default exists under
Section 6.1.6(e) of the Millennium Project Company Guaranty (the "Millennium
Completion Default"); and

        WHEREAS, the Construction Requisition required to be submitted by
Borrower in order to request a disbursement of funds from the Construction
Account requires Borrower to state, among other things, that no (a) Borrower
Inchoate Default or Borrower Event of Default or (b) Project Inchoate Default or
Project Event of Default with respect to the Subject Intermediate Holding
Companies, Subject Project Company or Subject Project has occurred and is
continuing; and

        WHEREAS, with respect to the PGET Defaults and the Millennium Completion
Default, Borrower has requested (notwithstanding the fact that Borrower does not
acknowledge the PGET Defaults) that, in order to permit disbursements from the
Construction Account, the Majority Banks waive the requirements contained in the
Construction Requisition, that (a) each Subject Project is reasonably expected
to achieve Completion on or before the EPC Date Certain and (b) no (i) Borrower
Inchoate Default or Borrower Event of Default or (ii) Project Inchoate Default
or Project Event of Default with respect to the Subject Intermediate Holding
Companies, Subject Project Company or Subject Project has occurred and is
continuing; and

        WHEREAS, pursuant to Section 4.1.2 of the Depositary Agreement,
Administrative Agent shall instruct Depositary Agent to make the withdrawals and
disbursements requested in a Construction Requisition only so long as no
Borrower Event of Default or Disbursement Project Event of Default has occurred
and is continuing; and

        WHEREAS, with respect to the PGET Defaults and the Millennium Completion
Default, Borrower has requested (notwithstanding the fact that Borrower does not
acknowledge the PGET Defaults) that, to permit the making of withdrawals and
disbursements requested in a Construction Requisition, the Majority Banks waive
the requirement in Section 4.1.2 of the Depositary Agreement that no Borrower
Event of Default or Disbursement Project Event of Default has occurred and is
continuing; and

        WHEREAS, pursuant to Section 4.2.2 of the Depositary Agreement,
Administrative Agent shall instruct Depositary Agent to make the disbursements
from the Pre-Completion Revenue Account as specified in an applicable
Disbursement Request only so long as (i) no Borrower Event of Default has

C-2

--------------------------------------------------------------------------------


occurred and is continuing at the time the disbursements are made and (ii) with
respect to the disbursements described in clause First of such Section 4.2.2, no
Disbursement Project Event of Default has occurred and is continuing; and

        WHEREAS, with respect to the PGET Defaults and the Millennium Completion
Default, Borrower has requested (notwithstanding the fact that Borrower does not
acknowledge the PGET Defaults) that, to permit the making of disbursements from
the Pre-Completion Revenue Account pursuant to clauses First, Second and Third
of Section 4.2.2 of the Depositary Agreement, the Majority Banks waive the
requirement that no (i) no Borrower Event of Default has occurred and is
continuing at the time the disbursements are made and (ii) with respect to the
disbursements described in clause First of such Section 4.2.2, no Disbursement
Project Event of Default has occurred and is continuing; and

        WHEREAS, pursuant to Sections 3.7.1 and 3.7.6 of the Credit Agreement,
Alternatively Sourced Equity Contributions are not credited against the Total
Equity Commitment unless, among other things, (a) no (i) Borrower Inchoate
Default or Borrower Event of Default or (ii) Project Event of Default or Project
Inchoate Default with respect to the Subject Intermediate Holding Companies,
Subject Project Company or Subject Project shall have occurred and be continuing
and (b) each Subject Project shall be reasonably expected to achieve Completion
on or prior to the EPC Date Certain therefore; and

        WHEREAS, with respect to the PGET Defaults and the Millennium Completion
Default, Borrower has requested (notwithstanding the fact that Borrower does not
acknowledge the PGET defaults) that, to permit the crediting of Alternatively
Sourced Equity Contributions made by or on behalf of Borrower from August 22,
2002 through and including the date which is three Banking Days after the date
on which this Agreement becomes effective, the Majority Banks waive the
following conditions precedent to the crediting of Alternatively Sourced Equity
Contributions: (a) the condition precedent, pursuant to Section 3.7.1 of the
Credit Agreement, that no (i) Borrower Inchoate Default or Borrower Event of
Default or (ii) Project Event of Default or Project Inchoate Default with
respect to the Subject Intermediate Holding Companies, Subject Project Company
or Subject Project shall have occurred and be continuing and (b) the condition
precedent, pursuant to Section 3.7.6 of the Credit Agreement, that each Subject
Project shall be reasonably expected to achieve Completion on or prior to the
EPC Date Certain therefore; and

        WHEREAS, the achievement of Completion by an Approved Project is a
Credit Event and, pursuant to Section 3.12.2 of the Credit Agreement, it is a
condition precedent to each Credit Event that no (a) Borrower Inchoate Default
or Borrower Event of Default or (b) Project Inchoate Default or Project Event of
Default with respect to the Subject Intermediate Holding Companies, Subject
Project Company or Subject Project shall have occurred and be continuing; and

        WHEREAS, with respect to the PGET Defaults and the Millennium Completion
Default, for the purpose of the achievement of Completion by the Millennium
Project, Borrower has requested (notwithstanding the fact that Borrower does not
acknowledge the PGET Defaults) that the Majority Banks waive the requirement
that no (a) Borrower Inchoate Default or Borrower Event of Default or
(b) Project Inchoate Default or Project Event of Default with respect to the
Subject Intermediate Holding Companies, Subject Project Company or Subject
Project shall have occurred and be continuing; and

        WHEREAS, pursuant to the second sentence of Section 5.15.1 of each
Project Company Guaranty, each Project Company may enter into Permitted Change
Orders (as defined in each applicable Project Company Guaranty) only so long as
no Project Event of Default or Project Fundamental Inchoate Default has occurred
and is continuing; and

        WHEREAS, with respect to the PGET Defaults and the Millennium Completion
Default, Borrower has requested (notwithstanding the fact that Borrower does not
acknowledge the PGET

C-3

--------------------------------------------------------------------------------


Defaults) that, to permit each Project Company to enter into Permitted Change
Orders, the Majority Banks waive the requirement that each Project Company may
enter into Permitted Change Orders only so long as no Project Event of Default
or Project Fundamental Inchoate Default has occurred and is continuing; and

        WHEREAS, the parties hereto have agreed to make the amendments described
below and the Majority Banks are willing to provide the waivers requested by
Borrower in accordance with and subject to the terms and conditions hereof.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, subject to the terms and provisions set
forth herein, to the following:

        Section 1.    Amendments to Depositary Agreement, Definitions, Form of
Construction Requisition and Credit Agreement.    

        (a)  Section 4.1.2 of the Depositary Agreement is hereby amended by
(1) adding the following words to the end of the second sentence: "or, if such
Construction Requisition is provided under circumstances where there is no
Borrowing requested pursuant to Section 2.1.1(b) of the Credit Agreement and
such Construction Requisition pertains solely to the proceeds of Equity
Contributions on deposit in the Construction Account which have not been made in
connection with a Borrowing, Borrower shall deliver such Construction
Requisition to both Administrative Agent and Depositary Agent at least three
Banking Days prior to the requested disbursement of such funds (or such shorter
time period as Administrative Agent may agree)" and (2) adding the following
sentence between the current second and third sentences of such section:
"Borrower may submit (A) no more than three Construction Requisitions in the
aggregate per month and (B) no more than two Construction Requisitions with
respect to any Project per month, in each case regardless of whether or not such
Construction Requisitions are submitted in connection with any Borrowing(s)
provided, however, that Borrower may submit additional Construction
Requisition(s) so long as Administrative Agent agrees to permit such additional
Construction Requisition(s) and such additional Construction Requisition(s) are
not submitted in connection with any Borrowing(s)."

        (b)  The definition of "Alternatively Sourced Equity Contributions" in
Exhibit A to the Credit Agreement is hereby replaced by the following:

        "Alternatively Sourced Equity Contributions" means Cash Equity
Contributions other than (a) Cash Equity Contributions made pursuant to the
proviso to Section 3.15.1(a)(i) of the Credit Agreement and (b) Cash Equity
Contributions made on a Credit Event Date in connection with a Borrowing of
Construction Loans in order to satisfy the conditions precedent set forth in
Section 3.12.9 of this Agreement, but including Excess Cash Flow Contributions
and Other Proceeds Contributions."

        (c)  Exhibit C-1 to the Credit Agreement (the Form of Construction
Requisition) is hereby replaced in its entirety with Exhibit C-1 attached
hereto.

        (d)  Section 3.7.5 of the Credit Agreement is hereby replaced in its
entirety with the following:

        "3.7.5 Permitted Application.

        (a)  If such Alternatively Sourced Equity Contributions consist of
Excess Cash Flow Contributions and/or Other Proceeds Contributions, such
Alternatively Sourced Equity Contributions shall be, or shall have been,
disbursed in accordance with Section 4.1.2 of the

C-4

--------------------------------------------------------------------------------




Depositary Agreement and used to pay Project Costs in accordance with the
Borrower Budget and/or the Project Budget for the Subject Project.

        (b)  If such Alternatively Sourced Equity Contributions consist of
Equity Contributions other than Excess Cash Flow Contributions and/or Other
Proceeds Contributions, such Alternatively Sourced Equity Contributions shall
have been used to pay Project Costs in accordance with the Borrower Budget
and/or the Project Budget for the Subject Project and Administrative Agent shall
have received evidence reasonably satisfactory to it that such Alternative
Sourced Equity Contributions have been applied in such manner."

        (e)  Section 11.4.1 of the Credit Agreement is hereby replaced in its
entirety with the following:

        "11.4.1 Borrower will pay to each of Administrative Agent, the Lead
Arrangers and the Alternative Funding Arranger all of their reasonable costs and
expenses in connection with the preparation, negotiation, closing and
administering of this Agreement and the documents contemplated hereby and any
participation or syndication of the Loans or this Agreement, including the
reasonable fees, expenses and disbursements of Latham & Watkins, Chadbourne &
Parke LLP, Luskin, Stern & Eisler LLP and other associated local attorneys
retained by such Persons in connection with the preparation of such documents
and any amendments hereof or thereof, or the preparation, negotiation, closing,
administration, enforcement, participation or syndication of the Loans or this
Agreement, the reasonable fees, expenses and disbursements of the Independent
Consultants and any other engineering, financial, insurance and construction
consultants to Administrative Agent, the Lead Arrangers and the Alternative
Funding Arranger and incurred in connection with this Agreement or the Loans
subsequent to the Closing Date, and the travel and out-of-pocket costs incurred
by such Persons following the Closing Date, and Borrower further agrees to pay
Administrative Agent, the Lead Arrangers and the Alternative Funding Arranger
the out-of-pocket costs and travel costs incurred by such Persons in connection
with syndication of the Loans or this Agreement; provided, however, Borrower
shall not be required to pay advertising costs of any of the Banks or the Lender
Groups (or the members thereof) or the fees of the Banks' or Lender Groups'
attorneys or Administrative Agent's attorneys, other than Latham & Watkins (or
one replacement counsel therefor if Latham & Watkins is unable or unwilling to
act as counsel for the Banks and Lender Groups), Chadbourne & Parke LLP (or one
replacement counsel therefor if Chadbourne & Parke LLP is unable or unwilling to
act as counsel for the Banks and Lender Groups), Luskin, Stern & Eisler LLP (or
one replacement counsel therefor if Luskin, Stern & Eisler LLP is unable or
unwilling to act as counsel for Administrative Agent) and associated local
counsel, or the fees and costs of any engineers or consultants other than the
Independent Engineer, the other Independent Consultants engaged by
Administrative Agent and a financial consultant (or any replacement therefor)
engaged by Administrative Agent. Without limiting the foregoing, Borrower will
reimburse Administrative Agent, the Arrangers, each Bank, the LC Bank, each
Lender Group Agent and each Lender Group Member for all costs and expenses,
including reasonable attorneys' fees, expended or incurred by such Persons in
enforcing this Agreement or the other Credit Documents in connection with a
Borrower Event of Default or Borrower Inchoate Default, in actions for
declaratory relief in any way related to this Agreement or in collecting any sum
which becomes due such Persons on the Notes or under the Credit Documents."

        Section 2.    Waiver of Certain Provisions in the Construction
Requisition.    

        (a)  Solely with respect to the PGET Defaults and the Millennium
Completion Default and only for a Construction Requisition not made in
connection with a Borrowing, the Majority Banks hereby waive the requirement
that Borrower certify in each Construction Requisition that no

C-5

--------------------------------------------------------------------------------

(i) Borrower Inchoate Default or Borrower Event of Default or (ii) Project
Inchoate Default or Project Event of Default with respect to the Subject
Intermediate Holding Companies, Subject Project Company or Subject Project has
occurred and is continuing. Such requirement is not waived with respect to any
other Project Inchoate Default, Project Event of Default, Borrower Inchoate
Default or Borrower Event of Default now or hereafter arising. In addition, the
PGET Defaults and the Millennium Completion Default are not waived under this
Agreement for any other purpose whatsoever (including, without limitation,
Section 7.2 of the Credit Agreement), except as expressly provided herein.

        (b)  Solely with respect to the Millennium Completion Default and only
for a Construction Requisition not made in connection with a Borrowing, the
Majority Banks hereby waive the requirement that Borrower certify in each
Construction Requisition that each Subject Project is reasonably expected to
achieve Completion on or before the EPC Date Certain. Such requirement is not
waived with respect to any other Project Inchoate Default, Project Event of
Default, Borrower Inchoate Default or Borrower Event of Default. In addition,
the PGET Defaults and the Millennium Completion Default are not waived under
this Agreement for any other purpose whatsoever (including, without limitation,
Section 7.2 of the Credit Agreement), except as expressly provided herein.

        (c)  The Majority Banks and Borrower hereby agree that so long as any
PGET Default and/or the Millennium Completion Default continues, Borrower shall,
if applicable, (i) add the following phrase to the end of the sentence
constituting item 3(l) of any Construction Requisition submitted by Borrower:
"except to the extent that a Project Inchoate Default, Project Event of Default,
Borrower Inchoate Default and/or Borrower Event of Default exists and has been
waived by the Majority Banks in accordance with the terms of the Credit
Agreement" and (ii) add the following phrase to the end of the sentence
constituting item 3(i) of any Construction Requisition submitted by Borrower:
"except to the extent that the Majority Banks have waived such certification
with respect to the Millennium Project".

        Section 3.    Waivers and Agreement Related to Depositary Agreement.    

        (a)  Solely with respect to the PGET Defaults and the Millennium
Completion Default and only to permit the making of withdrawals and
disbursements requested in a Construction Requisition not made in connection
with a Borrowing, the Majority Banks waive the requirement in Section 4.1.2 of
the Depositary Agreement that no Borrower Event of Default or Disbursement
Project Event of Default has occurred and is continuing. Such requirement is not
waived with respect to any other Borrower Event of Default or Disbursement
Project Event of Default. In addition, the PGET Defaults and the Millennium
Completion Default are not waived under this Agreement for any other purpose
whatsoever (including, without limitation, Section 7.2 of the Credit Agreement),
except as expressly provided herein.

        (b)  Solely with respect to the PGET Defaults and the Millennium
Completion Default and only to permit the making of disbursements requested
pursuant to a Disbursement Request not made in connection with a Borrowing and
clauses First, Second and Third of Section 4.2.2 of the Depositary Agreement,
the Majority Banks waive the requirement that (i) no Borrower Event of Default
has occurred and is continuing at the time the disbursements are made and
(ii) with respect to the disbursements described in clause First of such
Section 4.2.2, no Disbursement Project Event of Default has occurred and is
continuing at the time the disbursements are made. Such requirement is not
waived with respect to any other Borrower Event of Default or Disbursement
Project Event of Default. In addition, the PGET Defaults and the Millennium
Completion Default are not waived under this Agreement for any other purpose
whatsoever (including, without limitation, Section 7.2 of the Credit Agreement),
except as expressly provided herein.

C-6

--------------------------------------------------------------------------------




        (c)  Borrower shall, if applicable, add the following phrase to the end
of clause (a) of any certification made in a Disbursement Request submitted in
connection with disbursements from the Pre-Completion Revenue Account: "except
to the extent that a Borrower Event of Default or Disbursement Project Event of
Default exists and has been waived by the Majority Banks in accordance with the
terms of the Credit Documents".

        Section 4.    Waiver to Allow Crediting of Certain Alternatively Sourced
Equity Contributions.    Solely with respect to the PGET Defaults and the
Millennium Completion Default and only with respect to the crediting of
Alternatively Sourced Equity Contributions (other than Alternatively Sourced
Equity Contributions which are Excess Cash Flow Contributions and/or Other
Proceeds Contributions) made by or on behalf of Borrower from August 22, 2002
through and including the date which is three Banking Days after the date on
which this Agreement becomes effective, the Majority Banks hereby waive the
following conditions precedent to the crediting of Alternatively Sourced Equity
Contributions against the Total Equity Commitment: (a) the condition precedent,
pursuant to Section 3.7.1 of the Credit Agreement, that no (i) Borrower Inchoate
Default or Borrower Event of Default or (ii) Project Event of Default or Project
Inchoate Default with respect to the Subject Intermediate Holding Companies,
Subject Project Company or Subject Project shall have occurred and be continuing
and (b) the condition precedent, pursuant to Section 3.7.6 of the Credit
Agreement, that each Subject Project shall be reasonably expected to achieve
Completion on or prior to the EPC Date Certain therefore. Such conditions
precedent are not waived with respect to any other Project Inchoate Default,
Project Event of Default, Borrower Inchoate Default or Borrower Event of Default
now or hereafter arising. In addition, the PGET Defaults and the Millennium
Completion Default are not waived under this Agreement for any other purpose
whatsoever (including, without limitation, Section 7.2 of the Credit Agreement),
except as expressly provided herein.

        Section 5.    Waiver and Agreement Related to Millennium Completion.    

        (a)  Solely with respect to the PGET Defaults and the Millennium
Completion Default and solely for the purpose of the achievement of Completion
by the Millennium Project as required by Section 4.15.2 of the Millennium
Project Company Guaranty, the Majority Banks hereby waive the condition
precedent to the achievement of Completion by an Approved Project set forth
under Sections 3.8.1 and 3.12.2 that no (a) Borrower Inchoate Default or
Borrower Event of Default or (b) Project Inchoate Default or Project Event of
Default with respect to the Subject Intermediate Holding Companies, Subject
Project Company or Subject Project shall have occurred and be continuing. Such
condition precedent is not waived with respect to any other Project Inchoate
Default, Project Event of Default, Borrower Inchoate Default or Borrower Event
of Default now or hereafter arising. In addition, the PGET Defaults and the
Millennium Completion Default are not waived under this Agreement for any other
purpose whatsoever (including, without limitation, Section 7.2 of the Credit
Agreement or any other provision of Article 3 of the Credit Agreement), except
as expressly provided herein.

        (b)  Upon the achievement of Completion by the Millennium Project in
accordance with this Agreement (before the termination of this Agreement), such
Completion shall be deemed to have occurred on the EPC Date Certain therefor.

        Section 6.    Waiver to Allow Permitted Change Orders.    Solely with
respect to the PGET Defaults and the Millennium Completion Default, the Majority
Banks waive the requirement (pursuant to the second sentence of Section 5.15.1
of each Project Company Guaranty) that each Project Company may enter into
Permitted Change Orders (as defined in each applicable Project Company Guaranty)
only so long as no Project Event of Default or Project Fundamental Inchoate
Default has occurred and is continuing. Such requirement is not waived with
respect to any other Project Event of Default or Project Fundamental Inchoate
Default now or hereafter arising. In addition, the PGET Defaults and the
Millennium Completion Default are not waived under this Agreement for any other
purpose

C-7

--------------------------------------------------------------------------------

whatsoever (including, without limitation, Section 7.2 of the Credit Agreement),
except as expressly provided herein. This Section 6 shall apply retroactively to
any Permitted Change Order(s) entered into between the first date on which any
PGET Default existed and the date on which this Agreement becomes effective.

        Section 7.    Representation of Borrower.    As of the date hereof,
Borrower hereby represents that (a) no Project Inchoate Defaults, Project Events
of Default, Borrower Inchoate Defaults or Borrower Events of Default other than
the PGET Defaults and the Millennium Completion Default have occurred and are
continuing and (b) Borrower has all requisite limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.

        Section 8.    Waivers Limited Precisely as Written.    The waivers and
agreement set forth herein are limited precisely as written and shall not be
deemed to be a consent or waiver to, or modification of, any other term or
condition in the Credit Agreement, any other Credit Document or any of the
documents referred to herein or therein. Subject to Section 10(c) below, upon
the termination of any section of this Agreement, Administrative Agent and the
Banks and Lender Group Agents shall have the same rights, powers and remedies
with respect to the PGET Defaults and the Millennium Completion Default and
otherwise all as if such section had not become effective.

        Section 9.    Governing Law.    This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of New York
(without giving effect to the principles thereof relating to conflicts of law
except Section 5-1401 of the New York General Obligations Law).

        Section 10.    Effectiveness.    This Agreement shall be effective upon
notification to Borrower by Administrative Agent that Banks and Lender Group
Agents representing the Majority Banks, Administrative Agent, Depositary Agent
and Borrower (on behalf of itself and, with respect to amendments to the
Depositary Agreement, as agent for each Approved Project Company and each
Approved Intermediate Holding Company) have approved this Agreement and that
each Approved Project Company and NEG have acknowledged this Agreement.
Administrative Agent may, in its sole discretion, withhold such notification.

        Section 11.    Termination.    

        (a)  Sections 4, 5 and 6 of this Agreement shall terminate on
October 21, 2002, unless terminated earlier in accordance with clause (b) of
this Section 11.

        (b)  If any Project Event of Default, Borrower Inchoate Default (other
than a Borrower Inchoate Default caused solely by a Project Inchoate Default) or
Borrower Event of Default, in each case other than the PGET Defaults and the
Millennium Completion Default, has occurred, Administrative Agent may terminate
Sections 4, 5 and/or 6 of this Agreement (separately or jointly) by providing
written notice of such termination to Borrower. Any such notice(s) may be
provided by facsimile or email and shall be effective upon receipt by Borrower.

        (c)  The validity of any action taken under any section of this
Agreement prior to the termination (if any) of such section shall not be
affected by the termination of such section.

        Section 12.    Acknowledgment of Debt.    As of the date hereof, (a) the
aggregate outstanding principal amount of (i) Construction Loans is
$1,024,552,000.07, (ii) Working Capital Loans is $0, (iii) Project LC Loans is
$0 and (iv) DSR LC Loans is $0, and (b) the aggregate undrawn face amount of
(i) Project Letters of Credit is $4,895,000.00 and (ii) DSR Letters of Credit is
$0. Interest and fees have accrued thereon as provided in the Credit Agreement.
As of and on the date hereof, the obligation of the Borrower and the other
Credit Parties to repay the Loans and the other Obligations, together with all
interest and fees accrued thereon, is absolute and unconditional, and there
exists no right of set off or recoupment, counterclaim or defense of any nature
whatsoever to payment of the Obligations.

C-8

--------------------------------------------------------------------------------

        Section 13.    Entire Agreement.    This Agreement and any agreement,
document or instrument attached hereto or referred to herein integrate all the
terms and conditions mentioned herein or incidental hereto and supersede all
oral negotiations and prior writings in respect to the subject matter hereof.
This Agreement may only be amended or modified by an instrument in writing
signed by Borrower, Administrative Agent, Depositary Agent and Banks and Lender
Group Agents representing the Majority Banks or as otherwise set forth herein
and as permitted by the Credit Documents.

        Section 14.    Credit Document.    This Agreement constitutes a "Credit
Document" as defined in the Credit Agreement.

        Section 15.    Counterparts.    This Agreement may be executed in one or
more counterparts which together shall constitute a single binding agreement.
Signature pages to this Agreement may be provided by facsimile transmission.

SIGNATURE PAGES OMITTED

C-9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12

